Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

LSI INDUSTRIES INC.

 

FISCAL YEAR 2018 SHORT TERM INCENTIVE PLAN

FOR NAMED EXECUTIVE OFFICERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Document date: August 16, 2017

  

 
1

--------------------------------------------------------------------------------

 

    

LSI INDUSTRIES INC.

 

FISCAL YEAR 2018 SHORT TERM INCENTIVE PLAN FOR NEOs

 

August 16, 2017

 

The Fiscal Year 2018 Short Term Incentive Plan (STIP) for Named Executive
Officers (“NEOs”) is designed to incentivize Named Executive Officers to drive
LSI to attain the FY2018 Business Plan goals for Net Sales and Operating Income.
The STIP has been approved by the Compensation Committee of the LSI Board of
Directors and provides for the payment of cash incentive awards if the stated
FY2018 Business Plan objectives are achieved. There are three elements of this
STIP.

 

 

1.

Bonus Potential determines the percentage incentive award payout to Named
Executive Officers based on the attainment of the FY 2018 Business Plan goals,
as approved by the Compensation Committee, in the table below.

 

   

Threshold

75% Plan

Achievement

   

Target

100% Plan

Achievement

   

Maximum

130% Plan

Achievement

                           

B6 Chief Executive Officer

    50.0 %     100.0 %     200.0 %

B5 Other NEOs

    20.0 %     40.0 %     80.0 %

                        

 

 

2.

Performance Mix determines the percentage assigned to the performance of the
Company and / or to the performance of a specific business segment.

 

     Named Executive Officers    

100% Corporate Performance

 

 

 

3.

Metrics determine the percentage weighting assigned to Net Sales and Operating
Income. In FY 2017 the STIP was based upon attainment of the Net Sales goal (30%
weighting) and Operating Income goal (70% weighting). These metrics have been
changed in FY 2018 to a weighting of 50% for attainment of the Net Sales goal
and 50% for the attainment of the Operating Income goal.

 

 

Metrics %

 FY 2017

 FY 2018

Sales 

 30% 

 50%

Operating Income   

 70%

 50%

Total 

 100% 

 100%

                                             

 

 
2

--------------------------------------------------------------------------------

 

                                         

The following example calculation is provided for illustrative purposes only:

 

 

                      achievement       75 %     100 %     130 %

Example Calculation: B5 Named Executive Officer

              bonus potential       20 %     40 %     80 %                      
                                                                               
                 

Plan

   

Actual

   

% of Plan

   

Bonus

Potential

   

Performance

Mix

   

Sales / OI

Metric

   

Incentive

Payout 

  Corporate                                                        

Net Sales

  $ 500,000     $ 520,000       104.0 %     45.33 %     100.0 %     50.0 %    
22.67 %

Operating Income

  $ 50,000     $ 51,000       102.0 %     42.67 %     100.0 %     50.0 %    
21.34 %                                                                        
                                                                               
  Total Payout Percentage       44.00 %                                        
                                                        Annual Base Salary     $
100,000                                         Bonus Payment     $ 44,000  

   

The following rules govern the STIP:

 

 

A.

The STIP has been approved by the Compensation Committee which has the ability
to interpret and administer the STIP in its sole and absolute discretion. The
STIP covers only the Named Executive Officers as identified by the Compensation
Committee.

 

 

B.

The STIP will take into account LSI consolidated results. The use of
consolidated LSI results as a determinant of the incentive payment provides
motivation for the Named Executive Officers to work for the good of the entire
corporate enterprise.

 

 

C.

The Compensation Committee may make modifications of or adjustments to the
calculated incentive award to decrease or increase a Named Executive Officer’s
incentive for special objectives, developments, factors or circumstances.

 

 

D.

The determination of the achievement of LSI’s Net Sales and Operating Income
will be calculated based upon actual reported fiscal 2018 results and may be
adjusted for certain unusual or non-recurring items as approved by the
Compensation Committee. There will be a straight line interpolation of actual
achievement as compared to the fiscal 2018 business goals when determining the
actual incentive payment percentage.

 

 

E.

STIP participants must be employed by LSI on the date when incentive payments
are issued related to fiscal 2018. A Named Executive Officer who terminates
employment or whose employment is terminated on or before the incentive payment
date is not eligible for an incentive payment.

 

 

F.

Any type of lengthy leave of absence may result in an adjustment of the
calculated award. Leaves of absence include time away from work for reasons of
short term disability, FMLA leave, military leave, or other leave of absence.

 

 
3

--------------------------------------------------------------------------------

 

    

 

G.

If a Named Executive Officer retires during the fiscal year at normal retirement
age or under an LSI approved plan of retirement, the Compensation Committee may
consider a pro-rated incentive award payment based upon the actual amount of
base salary received during the fiscal year prior to the date of retirement.

 

 

H.

If a Named Executive Officer becomes disabled (as defined by Social Security) or
dies during a fiscal year, the Compensation Committee may consider the payment
of a pro-rata award to such Named Executive Officer’s beneficiary based upon the
actual amount of base salary received in the fiscal year prior to the date of
death or disability.

 

 

I.

Incentive payments are subject to assignment laws and other laws that require
payment of the bonus to other than the named executive officer (e.g., IRS tax
levies, child support arrearages, etc.). LSI will comply with all such
applicable assignment laws.

 

 

J.

Except as may be otherwise determined by the Compensation Committee, the Net
Sales and Operating Income metrics in the STIP shall exclude the positive and
negative effects of extraordinary developments, such as acquisitions, as
disclosed in LSI’s Form 10-K.

 

 

K.

LSI reserves the right to amend, reduce, modify, interpret or discontinue all or
part of the STIP with or without reason as the Compensation Committee deems
advisable in its sole and absolute discretion.

 

 

L.

The STIP does not create or imply the existence of a contract of employment.

 

 

M.

The Named Executive Officer’s base salary rate as of January 1, 2018 shall be
used to calculate the incentive amount that may be awarded under the STIP.

 

 

N.

The Company reserves the right to require each Named Executive Officer to
execute and deliver to the Company a non-compete / non-solicitation agreement as
a condition of the grant or the payment of any incentive award as may be due
under the STIP.

 

 

 

   

 

 

 

 

 

 

 

 

 

File: LSI FY 2018 NEO STIP Short Term Incentive Plan

 

4